Citation Nr: 1725581	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-35 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 



INTRODUCTION

The Veteran had active service from June 1960 to September 1969 and from June 1979 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran has been adjudicated as incompetent and, therefore, a fiduciary has been appointed to manage his affairs.  However, the fiduciary has not prosecuted the Veteran's appeal.  38 C.F.R. § 20.301 (2016) (notwithstanding the fact that a fiduciary may have been appointed for a claimant, an appeal filed by a claimant will be accepted).  The Board has therefore only listed the Veteran as a party to this appeal. 

On his October 2015 VA Form 9, the Veteran indicated he wanted a Board hearing.  He withdrew the request by a March 2017 statement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in June 2015 regarding his claim for entitlement to service connection peripheral vascular disease.  The examiner observed that the Veteran's peripheral vascular disease began prior to his service-connected diabetes mellitus and opined that the Veteran's peripheral vascular disease was less likely than not aggravated beyond its natural progression by his diabetes mellitus, type II.  However, no opinion regarding direct service connection was given.  Specifically, the June 2015 examination report and addendum opinion failed to address whether there was any direct etiological relationship between the Veteran's peripheral vascular disease and his military service, to specifically include his in-service gunshot wound, complaints of ankle and knee pain, elevated cholesterol, and presumed exposure to herbicides.  The Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

According to the 2015 VA examination report the VA examiner reported that the Veteran was diagnosed with peripheral vascular disease in 2007.  However, the Veteran stated that his peripheral vascular disease began about 20 years prior and his representative contend that he has continuity of symptomatology since service.  See March 2017 Appellant's Brief.  During the June 2015 VA examination, the Veteran also reported pain and swelling in his knees and ankles; similar to symptoms he frequently reported in service.  See e.g. June 1987, March 1989, June 1989, and July 1989 service treatment records.  In addition, of note, the March 1992 in-service annual examination reflects a finding of scar of right thigh from a gunshot wound.  A March 1992 laboratory report also shows that the Veteran's cholesterol was in the borderline high range at that time.  

Personnel records reflect that the Veteran served in Vietnam and thus exposure to Agent Orange is presumed.  In this regard, the Board is cognizant that there is no VA presumption for service connection for peripheral vascular disease.  See 38 C.F.R. § 3.309(e) (listing those diseases associated with exposure to certain herbicide agents).  However, even though the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007)(holding that "[a] medical nexus opinion finding a condition is not related to service because the condition is not entitled to a presumptive service connection, without clearly considering direct service connection, is inadequate on its face"). 

In light of the above, the medical opinion is inadequate, and a new VA medical opinion with full rationale based on the entire evidence of record should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

As the case is being remanded, updated VA treatment records should also be obtained and associated with the claims file. 

Finally, the Board notes that the claim of entitlement to SMC is inextricably intertwined with the claim of entitlement to service connection for peripheral vascular disease.  In other words, development of the claim may impact the SMC claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from the Tampa VAMC, as well as any other VA facility identified by the Veteran or in the record, for the period from August 2015 to the present

2.  Return the claims file to the VA examiner who conducted the Veteran's June 2015 examination, if available, or to another qualified examiner.  The entire record must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the previous VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or higher degree of probability) that the Veteran's peripheral vascular disease was incurred during or as a result of his military service, to include his exposure to herbicides.  

The examiner is asked to particularly discuss the clinical significance of the Veteran's reported in-service gunshot wound, cholesterol levels, and multiple incidents of ankle and knee swelling and pain and complaints of continuity of such symptoms with regard to the etiology of peripheral vascular disease.

A detailed rationale for all opinions expressed should be furnished.

The examiner is also advised that the Board is cognizant that there is no VA presumption of service connection for peripheral vascular disease due to herbicide exposure. 

3.  After undertaking any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




